Citation Nr: 1011265	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  09-00 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected status-post anterior cervical diskectomy and fusion 
for herniated nucleus at C5-6 with degenerative changes 
(hereinafter, "cervical spine disorder").


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to May 1977, 
and from May 1980 to May 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which confirmed and continued the 20 percent 
rating for the Veteran's service-connected cervical spine 
disorder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's service-connected cervical spine disorder 
is not manifested by forward flexion limited to 15 degrees or 
less; ankylosis; incapacitating episodes as defined by VA 
regulations having a total duration of at least 4 weeks but 
less than 6 weeks during a 12 month period; associated 
neurological impairment has also not been demonstrated on 
clinical evaluation.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
Veteran's service-connected cervical spine disorder are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.49, 4.71a, Diagnostic Codes 5235-5242, 5243 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in March 
2008, which is clearly prior to the May 2008 rating decision 
that is the subject of this appeal.  He was also sent 
additional notification via an August 2008 letter, followed 
by readjudication of the appeal by the November 2008 
Statement of the Case which "cures" the timing problem 
associated with inadequate notice or the lack of notice prior 
to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d 
at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the March 2008 letter included the 
information regarding disability rating(s) and effective 
date(s) mandated by the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The August 2008 letter also included 
the information on disability rating(s), as well as the 
specific rating criteria for evaluating the Veteran's 
service-connected cervical spine disorder.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  Various medical records were obtained and 
considered in conjunction with this case.  Further, the 
Veteran has had the opportunity to present evidence and 
argument in support of his claim, and nothing indicates he 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  As part of his December 
2008 Substantive Appeal he reported that he did not desire a 
hearing in conjunction with this case.  Moreover, he was 
accorded VA medical examinations in March 2008, March 2009, 
and April 2009 which included findings as to the 
symptomatology of the service-connected cervical spine 
disorder consistent with the treatment records on file as 
well as the relevant VA rating criteria.  No inaccuracies or 
prejudice has been identified with respect to these 
examinations.  Accordingly, the Board finds that these 
examinations are adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  More recently, the Court held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the 
Spine provides, in pertinent part, that with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 10 percent rating is 
warranted for forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  An evaluation 
of 20 percent is warranted for forward flexion of the 
cervical spine greater than 15 degrees, but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Forward flexion of 
the cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine warrants a 30 percent 
evaluation.  An evaluation of 40 percent is warranted for 
unfavorable ankylosis of the entire cervical spine; or 
favorable ankylosis of the entire thoracolumbar spine.  An 
evaluation of 50 percent requires unfavorable ankylosis of 
the entire thoracolumbar spine.  An evaluation of 100 percent 
requires unfavorable ankylosis of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

In this case, the Board acknowledges that the Veteran's 
service-connected cervical spine disorder is manifested by 
complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
However, the issue is whether this pain does or will result 
in functional impairment to the extent necessary for a rating 
in excess of 20 percent.  As detailed below, the Board finds 
that it does not.  A thorough review of the competent medical 
and other evidence of record does not reflect the cervical 
spine disorder is manifested by forward flexion limited to 15 
degrees or less; ankylosis; or incapacitating episodes as 
defined by VA regulations having a total duration of at least 
4 weeks but less than 6 weeks during a 12 month period.  For 
example, the March 2008 VA examination reflects the Veteran's 
cervical spine had forward flexion to 30 degrees both 
actively and passively without pain throughout the entire arc 
of motion.  The examiner also stated that there was no 
objective evidence of painful motion, spasm, weakness or 
tenderness noted.  Range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use; there was no increase in pain or 
decrease in range of motion with repetitive range of motion 
testing of the cervical spine on that examination.  The more 
recent April 2009 VA examination reflects the cervical spine 
had forward flexion to 45 degrees, actively and passively, no 
change with repetition, no complaints of pain.  Moreover, 
both examinations acknowledged that it was conceivable that 
pain could further limit function, but it was not feasible to 
attempt to express any of this in terms of additional 
limitation of motion as these matters could not be determined 
with any degree of medical certainty.  Nothing else in the 
record indicates the Veteran has limitation of motion of the 
neck to the extent necessary for a rating in excess of 20 
percent.  

The Board also observes that the Veteran has never been 
diagnosed with ankylosis of the cervical spine.  Further, 
ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As the Veteran 
has forward flexion from 30 to 45 degrees, he clearly does 
not have immobility of the cervical spine.

Additionally, the Board notes that, under Note (1) of the 
General Rating Formula, any associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code.  Therefore, the Board has considered whether 
such results in any associated objective neurological 
abnormalities that warrant separate ratings.  Both a March 
2009 VA neurologic examination, and the April 2009 VA 
examination, noted that the Veteran had some residual 
numbness of the cervical spine area.  However, no neurologic 
disorder was actually diagnosed on either of these 
examinations.  The March 2009 VA neurologic examination noted 
that motor strength was 5/5 in the upper extremities, and 
that deep tendon reflexes were 2+.  Pinprick and light touch 
were only diminished along the medial borders of both great 
toes bilaterally, intact elsewhere.  The April 2009 VA 
examination showed bilateral upper extremities had 5/5 
strength wrist extensor, wrist flexors, hand intrinsic, 
biceps, triceps, and deltoids.  Although he had decreased 
sensation over the C5 nerve distribution on the left, he 
otherwise had normal sensation to light touch C5 through C8 
on the right, and C6 through C8 on the left.  The examiner 
further stated that this did not appear to cause an 
functional impairment.  Therefore, the Board finds that 
associated neurological impairment has also not been 
demonstrated on clinical evaluation.  Accordingly, a separate 
rating for neurologic impairment is not warranted in this 
case. 

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent for his service-connected thoracic 
spine disorder under the General Rating Formula for Diseases 
and Injuries of the Spine.

In regard to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the Board finds 
the Veteran's cervical spine disorder has not resulted in 
incapacitating episodes as defined by VA regulations having a 
total duration of at least 4 weeks but less than 6 weeks 
during a 12 month period.  In fact, the March 2008 VA 
examination noted that there had been no episode of physician 
ordered bed rest in the past 12 month period for the 
Veteran's cervical spine.  Similarly, the April 2009 VA 
examination noted that he had not been prescribed bed rest 
for his neck in the last 12 months, nor had he had any 
incapacitating episodes in his neck for the last 12 months.  
As such, it does not appear he has experienced any 
incapacitating episodes as defined by VA regulations.  
Therefore, a rating in excess of 20 percent is not warranted 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  

For these reasons, the Board concludes the Veteran does not 
meet or nearly approximate the criteria for a schedular 
rating in excess of 20 percent.

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected 
thoracic spine disorder.  However, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disabilities is 
not warranted.  

In exceptional cases where the schedular ratings are found to 
be inadequate, an extraschedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The record in this case does not reflect the RO has ever 
adjudicated the matter of the Veteran's entitlement to an 
extraschedular rating regarding his cervical spine disorder.  
Moreover, the Veteran has never raised the matter of his 
entitlement to an extraschedular rating.  The Board therefore 
is without authority to consider the matter of extraschedular 
ratings.  Although the record does not show entitlement to 
extraschedular benefits at this point, the Board notes that 
the Veteran is free to raise this as a separate issue with 
the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim of entitlement 
to a total rating based upon individual unemployability 
(TDIU) is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  

In this case, the Board notes that the Veteran did file a 
claim of entitlement to a TDIU.  However, this claim was 
denied by an April 2009 rating decision, and the Veteran did 
not appeal.  Moreover, his claim was based upon his being 
unemployable due to a low back disorder, not the cervical 
spine disorder.  The April 2009 rating decision also denied 
service connection for the low back disorder.  Consequently, 
the Board finds that a claim for a TDIU is not raised by the 
record as the evidence of record fails to show that the 
Veteran is unemployable due to his service-connected cervical 
spine disorder, nor does he contend otherwise.  Therefore, 
the Board finds that no further consideration of a TDIU is 
warranted. 


ORDER

Entitlement to a rating in excess of 20 percent for service-
connected cervical spine disorder is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


